DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first diameter” in line 17.  It is unclear if this limitation is referring to the limitation in line 16 of claim 1 or it is referring to new limitation. For the examination purposes, the examiner will interpret the limitation as it is referring to the limitation in line 16 of the claim 1. 
Claim 19 recites the limitation “a first diameter” in lines 4-5.  It is unclear if this limitation is referring to the limitation in line 4 of claim 19 or it is referring to new limitation. For the examination purposes, the examiner will interpret the limitation as it is referring to the limitation in line 4 of the claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-16, 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chomas et al. (US. 20130226166A1) (“Chomas”).
Re Claim 1, Chomas discloses a device for temporary use during infusion of infusate in a blood vessel in an intravascular procedure, (abstract, Figs. 1-13, ¶0065) comprising: a) a flexible outer catheter (501, ¶0009, ¶0084) having a proximal end (left end) and a distal end (right end); b) an inner catheter (503, ¶0009, ¶0066) having a proximal end (left end) and a distal end (right end), and defining an infusion lumen extending between the proximal and distal ends and which opens at a distal orifice (lumen of 503, right open at the distal end), the inner catheter extending through and manually longitudinally displaceable relative to the outer catheter (Fig. 11, ¶0066); and c) a filter valve (540, Fig. 11) having a closed filter portion adapted to capture the infusate (left half and or right half of the braided portion 540 is capable to capture the infusate), the filter valve coupled adjacent the distal ends of both of the outer and inner catheters (Fig. 11), a proximal end of the filter valve coupled to the distal end of the outer catheter (left end of 540 and distal end of 501), and a distal end of the filter valve (right end of 540) coupled to the inner catheter adjacent the distal end of the inner catheter (Fig. 11), such that longitudinal displacement of the inner catheter relative to the outer catheter moves the filter valve from a non-deployed configuration (Fig.10) to a deployed configuration (Fig. 11), the device has a first configuration (Fig. 10) in which the distal end of the inner catheter is longitudinally advanced by a first distance relative to the distal end of the outer catheter (distance between the distal ends of the inner and outer catheters) such that the filter valve assumes a first diameter (diameter of 540 at Fig. 9, ¶0011), the filter valve assuming a stretched configuration having a first diameter for advancement through the vessel in the first configuration (Fig. 9-10, ¶0066), and the device having a second configuration in which the distal end of the inner catheter is longitudinally advanced by a second distance relative to the distal end of the outer catheter (distance between Fig. 10 and Fig. 11), the second distance smaller than the first distance (distance between the distal ends of the catheters in between Fig. 10 and Fig. 11), the filter valve assuming a second diameter larger than the first diameter in the second configuration (Fig. 11, ¶0011, ¶0014).  
Re Claim 2, Chomas discloses wherein: the distal end of the inner catheter extends distally of the distal end of the filter valve (Figs. 9-13).  
Re Claim 3, Chomas discloses wherein: at least the proximal portion of the filter valve comprises the closed filtering portion (left portion of 540).  
Re Claim 4, Chomas discloses wherein: a proximal portion and a distal portion of the filter valve comprise the closed filtering portion (left half and right half of 540).  
Re Claim 5, Chomas discloses wherein: the device having a third configuration (Fig. 11) in which the distal end of the inner catheter is retracted relative to second configuration and the filter valve assuming a third diameter larger than the second diameter in the third configuration (Fig. 11, ¶0014).  
Re Claim 8, Chomas discloses wherein: the filter valve is longitudinally fixed relative to the distal ends of both the inner and outer catheters (Figs. 9-13).   
Re Claim 9, Chomas discloses wherein: the filter valve is rotationally fixed relative to the distal ends of both the inner and outer catheters (Figs. 9-13).     
Re Claim 10, Chomas discloses a handle coupled to the proximal ends of both of the inner and outer catheters (¶0070) configured to manually longitudinally displacing the inner catheter relative to the outer catheter (¶0066, ¶0070).  
Re Claim 11, Chomas discloses a first port (port at the left side of 503) in fluid communication with the infusion lumen (lumen of 503).  
Re Claim 12, Chomas discloses a second port (port at the left side of 501), wherein an annular space is defined between the inner and outer catheters, and the second port is in fluid communication with the annular space (Fig. 10, ¶0065, ¶0066).  
Re Claim 13, Chomas discloses the inner catheter defines a longitudinal axis (Fig. 10, axis of 503), and the orifice is presented to release infusate parallel with the longitudinal axis (Fig. 10, ¶0065, ¶0066).    
Re Claim 14, Chomas discloses a device for temporary use in a vessel during an intravascular procedure (abstract, Figs. 1-13, ¶0065), comprising: a) a flexible outer catheter (501, ¶0009, ¶0084) having a proximal end  (left end) and a distal end (right end); b) an inner catheter (503, ¶0009, ¶0066) having a proximal end (left end) and a distal end (right end), and defining an infusion lumen extending between the proximal and distal ends which opens at a distal orifice (lumen of 503, right open at the distal end), the inner catheter extending through and manually longitudinally displaceable relative to the outer catheter (Fig. 9-13), an annular space defined between the inner and outer catheters (space between the two catheters, Fig. 10); c) a first port ( left port of 503) in fluid communication with the infusion lumen (Fig. 10-11); d) a second port (left port of 501) in fluid communication with the annular space (Fig. 9-11); and e) a filter valve (540) coupled longitudinally and rotationally fixed adjacent the distal ends of both of the outer and inner catheters (Figs.9-11), the proximal end of the filter valve coupled to the distal end of the outer catheter (Fig. 10), and the distal end of the filter valve coupled to the inner catheter adjacent the distal end of the inner catheter (Fig. 10), such that longitudinal displacement of the inner catheter relative to the outer catheter moves the filter valve from a non-deployed configuration to a deployed configuration (¶0066, Fig. 9-13, ¶0011, ¶0014).  
Re Claim 15, Chomas discloses a handle for longitudinal displacement of the inner and outer catheters relative to each other (¶0066, ¶0070). 
Re Claim 16, Chomas discloses the handle comprises a slider assembly with a stationary member coupled to the proximal end of one of the inner and outer catheters, and a sliding member slidable relative to the stationary member, the sliding member operably coupled to the proximal end of the other of the inner and outer catheters (two handles and wherein the first the handle of the inner catheter can be consider the sliding member and the handle attached to outer catheter considered as the stationary member, ¶0066, ¶0070). 
Re Claim 18, Chomas discloses wherein: the distal end of the inner catheter extends distally of the filter valve (Fig. 10).  
Re Claim 19, Chomas discloses the device has a first configuration (Fig. 10) in which the distal end of the inner catheter is longitudinally advanced relative to the distal end of the outer catheter (distance between the distal ends of the inner and outer catheters) such that the filter valve assumes a first diameter (diameter of 540 at Fig. 9, ¶0011), the filter valve assuming a stretched configuration having a first diameter for advancement through the vessel in the first configuration (Fig. 9-10, ¶0066), and the device having a second configuration in which the distal end of the inner catheter is longitudinally advanced relative to the distal end of the outer catheter (distance between Fig. 10 and Fig. 11) , the filter valve assuming a second diameter larger than the first diameter in the second configuration (Fig. 11, ¶0011, ¶0014).  
Re Claim 20, Chomas discloses wherein: in the first configuration, distal end of the inner catheter is longitudinally advanced relative to the distal end of the outer catheter by a first distance (Fig. 10), and in the second configuration, the distal end of the inner catheter is longitudinally advanced relative to the distal end of the outer catheter by a second distance shorter than the first distance (Fig. 11).  
Re Claim 21, Chomas discloses a treatment system configured for intravascular advancement to a target vessel (abstract, Figs. 1-13, ¶0065), comprising: a) a device (Fig. 9), including: i) a flexible outer catheter (501, ¶0009, ¶0084) having a proximal end (left end) and a distal end (right end), ii) an inner catheter (503, ¶0009, ¶0066) having a proximal end (left end) and a distal end (right end), and defining an infusion lumen extending between the proximal and distal ends which opens at a distal orifice (lumen of 503, right open at the distal end), the inner catheter extending through and manually longitudinally displaceable relative to the outer catheter (Fig. 11, ¶0066), and iii) a filter valve (540, Fig. 11) coupled adjacent the distal ends of both of the outer and inner catheters (Fig. 9), a proximal end of the filter valve coupled to the distal end of the outer catheter (Fig. 11), and a distal end of the filter valve coupled to the inner catheter adjacent the distal end of the inner catheter (Fig. 10), such that distal longitudinal displacement of the inner catheter relative to the outer catheter moves the filter valve into a radially compressed (Figs. 10-11), non-deployed configuration suitable for intravascular advancement (Figs. 10-11, abstract); and b) a guidewire (590) inserted within the infusion lumen and distally protruding through the distal end of the inner catheter (Fig. 10, ¶0066).  
Re Claim 22, Chomas discloses wherein: the filter valve of the device is longitudinally and rotationally fixed adjacent the distal ends of both of the outer and inner catheters (Fig. 9-13).  
Re Claim 23, Chomas discloses wherein: the device further defines an annular space between the inner and outer catheters (space between the catheters, Fig. 11), and the device further includes, a first port ( port at the left side of 503) in fluid communication with the infusion lumen, and a second port ( left port of 501) in fluid communication with the annular space (Fi. 11-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chomas in view of Fulton (US. 20110288529A1).
Re Claim 6, Chomas fails to disclose wherein: the device has a fourth configuration in which the at least a distal portion of the filter valve is inverted into a proximal portion of the filter valve. 
However, Fulton discloses a microvalve device (Fig. 4b) and wherein the device has inner catheter 175 and outer catheter 174 which are connected to the filter valve 181 and the valve has moves in first distance (Fig. 4c-e, wherein the valve is move from non-deployed configuration to deployed configuration Fig. 4c), and the device has a fourth configuration (Fig. 4b or Fig. 4E) in which the at least a distal portion of the filter valve is inverted into a proximal portion of the filter valve (¶0114, ¶0118, Fig. 4b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to have modified the device of Chomas so that the device has a fourth configuration in which the at least a distal portion of the filter valve is inverted into a proximal portion of the filter valve as taught by Fulton for the purpose of treating the proper target area in the artery (Fulton, ¶0114).
 Re Claim 7, Chomas fails to disclose wherein: the device has a fourth configuration in which the at least a distal portion of the filter valve is inverted into the outer catheter.  
However, Fulton discloses a microvalve device (Fig. 4b) and wherein the device has inner catheter 175 and outer catheter 174 which are connected to the filter valve 181 and the valve has moves in first distance (Fig. 4c-e, wherein the valve is move from non-deployed configuration to deployed configuration Fig. 4c), and the device has a fourth configuration in  (Fig. 4b or Fig. 4E) in which the at least a distal portion of the filter valve is inverted into the outer catheter (¶0114, ¶0118, Fig. 4b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to have modified the device of Chomas so that the device has a fourth configuration in which the at least a distal portion of the filter valve is inverted into the outer catheter as taught by Fulton for the purpose of treating the proper target area in the artery (Fulton, ¶0114).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chomas in view of Dela (GB 2512386A). 

Re Claim 17, Chomas fails to disclose the handle comprises a rotational assembly with a stationary member coupled to the proximal end of one of the inner and outer catheters, and a rotating member rotatable relative to the stationary member, the rotatable member operably coupled to the proximal end of the other of the inner and outer catheters.  
However, Dela discloses a microvalve device (Figs. 1-6) and wherein the handle  ( Fig. 18-20) comprises a rotational assembly (112) with a stationary member (116) coupled to the proximal end of one of the inner and outer catheters (12, 14, 18), and a rotating member rotatable relative to the stationary member, the rotatable member operably coupled to the proximal end of the other of the inner and outer catheters (Page line 27 up to page 12 line 4).
Thus, it would have been prima facie obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to have modified the handle of Chum bas so that the handle comprises a rotational assembly with a stationary member coupled to the proximal end of one of the inner and outer catheters, and a rotating member rotatable relative to the stationary member, the rotatable member operably coupled to the proximal end of the other of the inner and outer catheters as taught by Dela for the purpose of controlling the distance between the catheters to control the valve (Dela, Page line 27 up to page 12 line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783